DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: there are no headings used in the specification to set forth where each section of the specification begins.  Please see 37 CFR 1.77(b) and the following guidelines for suggestions of headings to be used for each section.
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 10, 11, 12, 14, 17, and 18 are objected to because of the following informalities:  in each claim, the limitation “field responsive element” should be amended to 
Further regarding claim 14, the examiner recommends amending the limitation “the detector” to “the field detector” in order to clear up any potential ambiguity as to which detector is being referred to in line 3 of the claim.  While it is clear that “the detector” here is “the field detector”, the fact that claim 1 also recites “an optical detector” makes “the detector” slightly ambiguous. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A locating arrangement” as found in claims 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 17, the claim recites that the field responsive element has a length, and a ratio of that length over a distance between two points at which the field responsive element is constrained is greater than 1.  However, this is unclear, as nothing in the claim appears to be capable of defining a ratio.  A ratio is a quantitative relation between two amounts; however, in this claim, only a single amount appears to be set forth, so there is no relation or comparison between the length and any other variable or amount in order to generate the ratio claimed.   Clarification of the claim is required to more clearly set forth what the length of the field responsive element is being related to in order to generate the ratio claimed.
Claim 18 is rejected for the same reasons as set forth above regarding claim 17.
As the examiner cannot determine what ratio is being set forth by claims 17-18, examination of these claims is precluded under prior art at this time (see MPEP 2173.06 and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), which states that a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-14, 16, 19-24, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisvoll (EP 2860540).
Regarding claim 1, Frisvoll (Figs. 1-3) discloses a field detector comprising: a field-responsive element 2 which undergoes a dimensional change when exposed to a predetermined field (see paragraph 0100, for instance); and an interferometric read-out arrangement (see Fig. 3 and paragraph 0096, for instance) arranged to detect the dimensional change of the field-responsive element and comprising: a light source 29 and at least one optical detector 35, wherein the light source is arranged to provide a measurement beam 33 reflected from the field-responsive element and a reference beam 32 not reflected from the field-responsive element (see 
As for claim 2, Frisvoll discloses that the field responsive element 2 is in the form of an elongate strip (see Fig. 1).
As for claim 7, because the field-responsive element of Frisvoll is part of the cantilever 10 which part of fiber 5, this makes the element have a spherical edge (as fibers have a spherical shape).
As for claim 9, Frisvoll discloses that the at least one edge which is constrained comprises only part of an entire outer edge of the surface (see Fig. 1).
As for claim 10, Frisvoll discloses that the field-responsive element is constrained by engaging the at least one edge of the field-responsive element in a locating arrangement (the locating arrangement is seen to be the part of the cantilever that is directly attached to the fiber as seen in Fig. 1 where element number 9 is located; see also paragraph 0087).
As for claim 11, Frisvoll discloses that the locating arrangement prevents lateral movement of the field-responsive element (because the cantilever is directly attached to fiber 5, 
As for claim 12, Frisvoll discloses that the field-responsive element is constrained such that the at least one edge is fixedly held in place (as the cantilever is built into the optical fiber, this means that the edge located at element 9 in Fig. 1 is fixedly held in place.
As for claim 13, Frisvoll discloses that the field-responsive element comprises a curved surface when no mechanical loading is applied to the field-responsive element (the examiner notes that the portion of the cantilever on which the field-responsive element is located that is attached directly to fiber 5 would always be curved due to the shape of the fiber).
As for claim 14, in a continuation of the argument set forth above regarding claim 13, because of the construction of the cantilever with regard to the fiber, the field-responsive element is constrained such that the element is suspended within the detector and experiences substantially no mechanical loading that impacts a curvature of the element.
As for claim 16, Frisvoll discloses that the field-responsive element comprises at least a first portion that is curved (see Figs. 1 and 2 – the outer surface of the cantilever that is linked to the fiber is curved) and at least a second portion that has a different curvature or no curvature compared to the first portion (see Fig. 2, where, at element numbers 3, 9, it can be seen that part of the element is curved and part is not).
As for claim 19, Frisvoll discloses that the field-responsive element has a thickness between 10 and 100 µm (20 µm as set forth in claim 2 of Frisvoll).
As for claim 20, because of the location of the magnetostrictive element 2 on the cantilever 10, the field-responsive element will only be responsive to fields from a single direction (the direction that would directly “impact” the magnetostrictive element).
As for claim 21, Frisvoll discloses that the field-responsive element comprises a magnetostrictive material that undergoes a dimensional change in the presence of a magnetic field (see paragraph 0081).
As for claim 22, Frisvoll discloses that the magnetostrictive element is formed from MetGlasTM (see paragraph 0081).

As for claim 24, Frisvoll discloses that the field-responsive element forms an outer part of the field detector (see Fig. 1 – magnetostrictive element 2 forms an outer part of the field detector). 
As for claim 26, the field-responsive element is constrained such that a concave or convex surface of the curved surface faces towards the light source (as seen in Fig. 1 and 3, when the sensor is submitted to a magnetic field, the magnetostrictive element 2 will move the cantilever arm, which will form a curved shape, which will have either its concave or convex surface facing the light source 29 as see in Fig. 3). 
As for claim 29, Frisvoll discloses that the light source comprises a laser diode 29 (see Fig. 3 and paragraph 0097).
As for claim 30, Frisvoll discloses a three-axis detector comprising three field detectors, each of said three field detectors being a field detector according to claim 1 set forth above, said three field detectors being arranged orthogonal to one another (see paragraphs 0073-0074).
Claims 1-8, 10-15, 20, and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degertekin (2007/0089496).
Regarding claim 1, Degertekin (Figs. 1 and 18) discloses a field detector comprising: a field-responsive element 104/1804 which undergoes a dimensional change when exposed to a predetermined field 114 (see paragraph 0104, for instance); and an interferometric read-out arrangement arranged to detect the dimensional change of the field-responsive element and comprising: a light source generating light 110 (see source 1811 in Fig. 18) and at least one optical detector 108/1808, wherein the light source is arranged to provide a measurement beam  
	As for claim 2, Degertekin discloses that the field-responsive element is in the form of an elongate strip (flexible mechanical structure 104 as seen in Fig. 1 takes the form of an elongate strip; can be any suitable shape as per paragraph 0099).
	As for claim 3, Degertekin discloses that the elongate strip has a length between 1-100 mm (typical lateral dimensions can be up to 2 mm as per paragraph 0096).
	As for claim 4, Degertekin discloses that the elongate strip has a width of between 1-10 mm (diameter of element 104 can be up to 2 mm as per paragraph 0099).
	As for claim 5, Degertekin shows in Fig. 1A that the field-responsive element is constrained at at least two edges thereof (the two pillars that extend upward from detection surface 102 constrain field-responsive element 104 at two edges thereof).

	As for claim 7, Degertekin discloses that the field-responsive element comprises a spherical or elliptical edge (see paragraph 0099 – the overall shape of the flexible mechanical structure 104 can be circular or any other suitable shape; this can involve spherical or elliptical).
	As for claim 8, Degertekin discloses that the at least one edge which is constrained comprises an entire, continuous edge of the surface (see Fig. 1E; the entire common edge of the surface is constrained by the pillars the hold up the flexible structure 104).
	As for claim 10, Degertekin discloses that the field-responsive element is constrained by engaging the at least one edge of the field-responsive element in a locating arrangement (the two pillars that extend upward from detection surface 102 are interpreted as locating arrangements that constrain field-responsive element 104 at two edges thereof).
	As for claim 11, Degertekin discloses that the locating arrangements prevent lateral movement of the field responsive element but allows some other movement (the movement of the field responsive element is downward toward the diffraction grating as seen in Fig. 1E; this is not a lateral, or side-to-side, movement).
	As for claim 12, Degertekin discloses that the field-responsive element is constrained such that the at least one edge is fixedly held in place (the edges of element 104 are fixedly held in place by the pillars that extend upward from detection surface 102).
	As for claim 13, Degertekin discloses that the field-responsive element comprises a curved surface when no mechanical loading is applied to the field-responsive element (as the overall shape of the flexible mechanical structure 104 can be circular or any other suitable shape 
	As for claim 14, Degertekin discloses that the field-responsive element is constrained (by the pillars extending upward from detection surface 102) such that the field-responsive element is suspended within the detector (see Fig. 1E for example) and experiences substantially no mechanical loading that impacts a curvature of the field-responsive element (see paragraph 0098 for instance; element 104 will not bow until a force is applied to it).
	As for claim 15, Degertekin discloses that an entire surface of the field-responsive element is curved (as the overall shape of the flexible mechanical structure 104 can be circular or any other suitable shape as disclosed in paragraph 0099, this means the entire surface of the field-responsive element is curved).
	As for claim 20, Degertekin discloses that the field-responsive element is only responsive to fields from a single direction (see Fig. 1E; field 114 can only impact the field-responsive element in the direction in which the arrow points).
	As for claim 24, Degertekin discloses that the field-responsive element forms an outer part of the field detector (see Fig. 1E, for instance; element 104 is an outer part of the field detector).
	As for claim 25, Degertekin discloses a diffractive element 106 located in a light path of the measurement beam and the reference beam.
	As for claim 26, Degertekin discloses that the field-responsive element is constrained such that a concave or convex surface of the curved surface faces towards the light source (see Fig. 1E; the convex surface of the curved surface faces towards the light source as seen by element 110 in the figure).

	As for claim 28, Degertekin discloses that twice the distance between the diffractive element and the curved surface is in a range of 0.1 to 5 mm (see paragraph 0096; as the gap can be as large as 1 mm, twice that gap, 2 mm, falls within the range set forth by the claim).
	As for claim 29, Degertekin discloses that the light source comprises a laser diode (a semiconductor laser diode is a light source option as per paragraph 0106).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 4,656,421 to Ellis et al. discloses a Mach-Zehnder interferometer (Fig. 2) that features a field-responsive element 3 on a strip 1 that curves when a magnetic field is applied (see Col. 2, lines 22-45); US 2009/0178488 to Kuzdrall discloses an apparatus using a resilient element that has end definition points that are constrained between stops spaced apart at a separation S; this arrangement allows for the detection of a force such as a magnetic field (see Figs. 12 and 13, for instance); and US 2016/0138906 to Lacolle et al. discloses an optical displacement surface featuring a first at least partially reflective surface and a second surface .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 25, 2021